United States Court of Appeals
                     For the First Circuit


No. 15-1322

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       MICHAEL J. GALATIS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Lynch and Lipez, Circuit Judges.


     Robert L. Sheketoff for appellant.
     Kelly Begg Lawrence, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                        February 24, 2017
            LYNCH, Circuit Judge.      Michael Galatis was convicted by

a jury of conspiracy to commit healthcare fraud, in violation of

18 U.S.C. § 1349; healthcare fraud, in violation of 18 U.S.C.

§ 1347; and money laundering, in violation of 18 U.S.C. § 1957.

The fraudulent activity took place from about January 1, 2006 to

about October 2, 2012 and it involved billing Medicare for $27.6

million    in   false   claims,   about      $19.9   million       of   which    the

government paid out to Galatis' company, At Home VNA ("AHVNA").

            Galatis appeals his convictions, arguing there was trial

error. He particularly argues that the district court committed

reversible error by (1) allowing Galatis' associate to testify

that the associate had pled guilty to one count of healthcare fraud

arising from the same scheme, without sua sponte giving a limiting

instruction;     (2)    permitting   certain     lay       and    expert   witness

testimony, which Galatis characterizes as concerning the meaning

of terms in the applicable Medicare regulations; and (3) denying

Galatis'   preferred     jury   instruction     as    to    the    meaning      of   a

particular certification requirement in the relevant Medicare

provisions.     We affirm the convictions.           There is no appeal from

the sentence.

                                      I.

            Home health services are eligible for coverage under

Medicare if the individual who is the beneficiary of the services

is (1) "confined to the home" (the "homebound" requirement);


                                     - 2 -
(2) "under the care of a physician who establishes the plan of

care"; (3) in need of at least one of a number of enumerated

"skilled services as certified by a physician"; (4) "under a plan

of   care"     as   specified    under     the       relevant   regulation;   and

(5) receiving services "furnished by, or under arrangements made

by, a participating [home health agency]."                  42 C.F.R. § 409.42.

In order to prove a beneficiary's eligibility for Medicare payment

for home health services, providers must submit two forms to the

U.S. Department of Health and Human Services ("HHS").                  The first

is a checklist known as an OASIS Form, a "voluminous document"

that "details the beneficiary's condition."

             In the second document, a Form 485 Health Certification

and Plan of Care ("Form 485"), a physician certifies under pain of

"fine, imprisonment, or civil penalty under applicable Federal

laws," that the beneficiary meets the requirements for Medicare

coverage of home health services.                For any care starting on or

after April 1, 2011, the Form 485 also requires a physician to

certify   in    a   separate    addendum    that      a   "face-to-face   patient

encounter" has occurred.        This requires that there be an in-person

meeting      between   a   physician       or    a    qualified    non-physician

practitioner and the beneficiary, which must be "related to the

primary reason" for the beneficiary's home health services.

             Michael Galatis set up and owned MJG Management, a home

health agency, which operated under the name At Home VNA.                     The


                                     - 3 -
prosecution     presented   evidence   from       AHVNA    nurses     and    AHVNA's

Medical Director that AHVNA had recruited individual patients by

sending nurses to host "wellness clinics" at assisted living

centers and public housing facilities, where the nurses provided

services like flu shots, and in doing so collected insurance

information and "convinc[ed residents] to sign on with [AHVNA]."

Nurses would also sometimes recruit patients door-to-door.                    AHVNA

nurses testified that a patient's insurance coverage was the only

criterion they used to determine whether that person was eligible

to be signed up for AHVNA's services.             Specifically, nurses were

instructed to only sign up patients who were on Medicare.

           These nurses also testified that Galatis and/or Janice

Troisi, his former colleague and codefendant,1 instructed the

nurses to fill out OASIS Forms inaccurately, telling the nurses

never to score a patient as a "zero" in the "activities of daily

living" category (a zero signifying full independence and no need

for home health services); never to check a box indicating that a

patient was "alert and oriented times three" (signifying that the

patient   was   extremely   alert   and     not    in     need   of   home   health



     1    Troisi fell ill during trial and the district court
declared a mistrial as to her. She was later convicted after a
bench trial and sentenced to 36 months in prison, three years of
supervised release with special conditions, and a special
assessment of $1,100. We decide her appeal in a companion case,
United States v. Troisi, No. 16-1046, ___ F.3d ___ (1st Cir. Feb.
24, 2017), issued on the same date as this opinion.


                                    - 4 -
services); and to write their nurses' notes using words that made

the care provided appear like skilled nursing services, even when

it was not, and words that emphasized the patients' need for care.

The nurses testified that Galatis and/or Troisi would review the

OASIS Forms and nurses' notes at regular meetings and would force

nurses to "correct" materials that did not make a sufficiently

persuasive    case     for    the   patients'    eligibility    and   need   for

services.     Further, Galatis and Troisi would demand that nurses

continue visits to patients whom the nurses had recommended be

discharged, or would reassign those patients to new nurses as

patients in continuing need of AHVNA's services.

             Dr.    Spencer    Wilking,   AHVNA's    Medical    Director,    was

responsible for signing the Form 485s submitted to HHS.                      Dr.

Wilking testified that in the first year after he joined AHVNA,

around 2006, he conducted visits with patients before completing

these forms.       But beginning in 2007, as the business expanded, Dr.

Wilking began signing the forms without conducting the necessary

visits or any other review.             By 2011, Dr. Wilking was signing

approximately one hundred and fifty Form 485 certifications at

each weekly AHVNA staff meeting.

             Starting    in    2007,   Dr.     Wilking   was   paid   a   monthly

consulting fee -- initially $2,500 per month, and then $3,500 per

month as AHVNA's patient population increased -- for his services

to AHVNA.     Dr. Wilking admitted that he knew he was engaging in


                                       - 5 -
misconduct and said he expressed concern about this to Galatis

"three or four times."    Dr. Wilking "chose to ignore" his own

concerns and continued to sign the Form 485 certifications "because

[he] was being paid quite a lot of money to do so."    He estimated

he had certified and re-certified thousands of AHVNA patients

between 2006 and 2012 (including the ten patients named in the

indictment), none of whom he had in fact seen or could guarantee

actually needed home health services.    Before Galatis' trial, Dr.

Wilking was separately indicted and pled guilty to one count of

Medicare fraud arising from his conduct at AHVNA.

          Galatis and Troisi were indicted in September 2013.

Galatis was charged with conspiracy to commit healthcare fraud,

see 18 U.S.C. § 1349, eleven counts of healthcare fraud, see id.

§ 1347, and seven counts of money laundering, see id. § 1957.2   At

the end of a sixteen-day trial, the jury convicted Galatis on all

submitted counts.   The district court sentenced him to 92 months

in prison and three years of supervised release, and ordered him

to pay a $50,000 fine and $7,000,000 in restitution.   This appeal

from his convictions followed.

                                  II.

          Galatis does not dispute the sufficiency of the evidence

supporting his convictions, but does make three claims that the


     2    The court eventually dismissed Count 9, one of the fraud
counts, on the government's motion.


                                 - 6 -
district court committed reversible error at trial.                        He argues

that the district court should have given sua sponte a limiting

instruction as to Dr. Wilking's testimony regarding Dr. Wilking's

guilty plea.    He argues that the court wrongly permitted testimony

interpreting    the    legal       meaning    of    the    applicable       Medicare

regulations.    And he argues that the district court erroneously

rejected his preferred jury charge regarding the face-to-face

encounter regulation.        None of these claims succeeds.               We address

each in turn.

A. Admission of Evidence of Dr. Wilking's Guilty Plea

           Galatis argues that the district court erred by not

giving a limiting instruction after admitting evidence of Dr.

Wilking's guilty plea and that this purported error and questions

from the government permitted the jury impermissibly to use Dr.

Wilking's plea as substantive evidence of Galatis' guilt.                    Galatis

never   requested     that   the    district       court   give    an    instruction

limiting the use of Dr. Wilking's guilty plea.                    Accordingly, his

claim is reviewable for at most plain error.               See United States v.

Rodriguez, 759 F.3d 113, 121 (1st Cir. 2014).                           Galatis must

demonstrate "(1) that an error occurred (2) which was clear or

obvious and which not only (3) affected the defendant's substantial

rights, but also (4) seriously impaired the fairness, integrity,

or public reputation of judicial proceedings."                    United States v.




                                      - 7 -
Duarte, 246 F.3d 56, 60 (1st Cir. 2001).     Galatis cannot meet this

standard.

            During his testimony, Dr. Wilking was asked by the

prosecutor, "Did anything happen to you as a result of your

involvement with At Home VNA?"    After the district court overruled

an objection from defense counsel, Dr. Wilking answered that he

had "pleaded guilty to a count of Medicare fraud," and, in response

to further questioning, said that he had entered into a plea

agreement.   The prosecution moved to admit a copy of Dr. Wilking's

plea agreement into evidence.    The district court initially stated

that it would not admit a copy of the plea agreement itself, but

after   defense   counsel   affirmatively   stated   that   he   had   "no

objection" to the document's admission, the court allowed the plea

agreement into evidence.

            Dr. Wilking further testified that, pursuant to the plea

agreement, he had "agreed to tell the truth" in the hope of a

reduced sentence and that, if he did not testify truthfully, he

would "lose [the benefit of] the agreement and [] m[ight] be

subject to a charge of perjury."      He then testified, in response

to the prosecutor's question, "Can you describe in your own words

what it is that you did that resulted in your guilty plea?", about

his role in the Medicare-fraud scheme at AHVNA.

            Then, when asked by the prosecutor about who else was

involved in the fraud, Dr. Wilking stated that Galatis and Troisi


                                 - 8 -
had participated in the fraud and that Galatis "was the director

. . . and the planner and the executor of the fraud."               Defense

counsel objected to this answer, citing a lack of foundation, and

the   court    overruled   the   objection,   stating   "[i]t    c[ould]    be

developed in testimony . . . and then on cross-examination."

Defense   counsel     cross-examined    Dr.   Wilking    about    his   plea

agreement and asked him whether he was testifying because of the

benefit he would receive from the government for cooperation.

              The prosecutor argued in closing that "Dr. Wilking[]

pleaded guilty to health care fraud.          He's taken responsibility

for his part in this fraud scheme," and emphasized that while Dr.

Wilking had entered a plea agreement, that agreement was contingent

on truthful testimony.      The prosecutor also argued:

      And Dr. Wilking testified, Yeah, I committed a fraud,
      but he told you that he didn't do it alone. He told you
      that Mike Galatis ran the show, that Janice Troisi pushed
      the nurses to enroll those patients, and [that] he was
      the one who signed those forms. Every one of them did
      their part, a three-legged stool.

Defense counsel, referencing the plea agreement, argued in closing

that Dr. Wilking had testified against Galatis out of self-interest

and characterized Dr. Wilking as the "rotten apple" of AHVNA.              The

defense did not ask for instructions limiting the use of Dr.

Wilking's plea.

              At oral argument on appeal, defense counsel maintained

that our opinions in United States v. Dworken, 855 F.2d 12 (1st



                                    - 9 -
Cir. 1988), and United States v. Foley, 783 F.3d 7 (1st Cir. 2015),

create a per se rule obliging the district court to give a limiting

instruction when a co-conspirator's guilty plea is admitted into

evidence.      The limiting instruction would have advised the jury

not to use Dr. Wilking's plea as evidence of Galatis' guilt.

            The cases do not support Galatis' proposition.                 Dworken

involved an improper closing argument, which we reviewed for

harmless error. 855 F.2d at 29–32.        We did not consider whether

limiting instructions, which were in fact given in that case, must

be given sua sponte.         Id.     In Foley, we found that the district

court had not abused its discretion by admitting, accompanied by

a   limiting     instruction,      testimony      from   an   associate    of    the

defendant regarding that associate's guilty plea. 783 F.3d at 17–

18.   Again, the case said nothing about requiring a district court

sua sponte to provide a limiting instruction.                  The absence of a

limiting instruction here, then, was not error.

            In    any    event,    Galatis     cannot    demonstrate      that   the

absence of a limiting instruction "affected [his] substantial

rights" and "seriously impaired the fairness, integrity, or public

reputation of judicial proceedings." See Duarte, 246 F.3d at 60.

Galatis   does    not    show     that   the   government     in   fact   used   Dr.

Wilking's guilty plea as substantive evidence of Galatis' guilt.

The two moments in the trial to which Galatis points do not bear

out his claim.          The first is when Dr. Wilking testified about


                                         - 10 -
Galatis and Troisi's involvement in the scheme.                 This was proper

testimony by one participant in the fraud about other participants.

The second was when the prosecutor referenced Dr. Wilking's guilty

plea    during        closing    arguments        and    said   "[h]e's        taken

responsibility for his part in this scheme."               This was an entirely

proper use of Dr. Wilking's admission of guilt to strengthen Dr.

Wilking's credibility and to blunt uses of the guilty plea by the

defense to attack his credibility.            See United States v. Torres-

Colón, 790 F.3d 26, 30 (1st Cir.), cert. denied, 136 S. Ct. 185

(2015).

              Galatis has not demonstrated that the lack of a limiting

instruction made any difference to the outcome of the trial.                    The

government presented overwhelming evidence against him.                        This

evidence included testimony from AHVNA patients, AHVNA nurses, and

primary care providers that showed that AHVNA plainly had not met

the requirements for home health services under Medicare and that

Galatis and Troisi had falsified the necessary forms to make it

appear as if the patients were eligible.                The jury reviewed OASIS

Forms   and    Form    485s,    submitted    by    AHVNA   to   HHS,    that   made

assertions flatly contradicted by the testimony of AHVNA patients,

their nurses, and their primary care providers.                        Dr. Wilking

testified that he had routinely certified at the weekly staff

meetings that patients were eligible under Medicare, even though

he had not actually met with or examined the patients, and that


                                     - 11 -
Galatis had known this.     The lack of a limiting instruction as to

Dr. Wilking's guilty plea did not affect the jury's verdict.           See

Torres-Colón, 790 F.3d at 31–32 (finding no plain error when there

was "overwhelming evidence" to convict defendant).

B. Admission of Witness Testimony about Medicare Regulations and
    Jury Charge

          We   put   this   next    set     of   challenges   in   context.

Generally, it is up to the judge to instruct the jury on the

meaning of the law, including law set forth in statutes and

regulations.   See United States v. Prigmore, 243 F.3d 1, 17–18 &

n.2 (1st Cir. 2001); Nieves-Villanueva v. Soto-Rivera, 133 F.3d
92, 99 (1st Cir. 1997).     The trial court did so here in the final

instructions and limited the witness testimony.           Galatis claims

the judge got it wrong.        We will return to that topic after

addressing claims that the trial judge erred by allowing others,

in testimony, to address the law, which we review for abuse of

discretion, see United States v. Weekes, 611 F.3d 68, 70 (1st Cir.

2010).

          1. Lay Witnesses

          The judge allowed lay witnesses -- an AHNVA patient, two

primary care providers, and three AHVNA nurses -- to testify as to

their understandings of certain Medicare terms such as "skilled

nursing services" and "homebound" in describing what they had done




                                   - 12 -
and why.3    The defense objected at trial, but the testimony was

perfectly permissible "lay experiential expertise . . . 'founded

on personal knowledge and susceptible to cross-examination,'"

United States v. Vega, 813 F.3d 386, 394 (1st Cir. 2016) (quoting

United States v. Ayala-Pizarro, 407 F.3d 25, 28 (1st Cir. 2005)),

which is admissible under Federal Rule of Evidence 7014 as "the

product of reasoning processes familiar to the average person in

everyday life," Vega, 813 F.3d at 394 (quoting United States v.

Garcia, 413 F.3d 201, 215 (2d Cir. 2005)).

            The   challenged   lay   testimony   helped   the   jury    to

understand what AHVNA patients, nurses, and primary care providers

had observed and what they had been told to do.            It also was

relevant to refute Galatis' articulated defense at trial that he

was trying, in good faith, to comply with the regulations.             The

testimony never purported to tell the jury what the law meant.

See id. at 395 (distinguishing permissible lay witness testimony



     3    For example, Nurse Julissa Batres-Barahona was asked by
the prosecutor, "And roughly how many of your patients do you think
needed skilled nursing services?", to which she responded, "I don't
think any of them did."    Nurse Lety Rodasologaistoa was asked,
"The patients you were seeing, were those patients homebound?", to
which she responded, "By what I know now, they weren't."
     4    Rule 701 permits lay opinion testimony if it is
"(a) rationally based on the witness's perception; (b) helpful to
clearly understanding the witness's testimony or to determining a
fact in issue; and (c) not based on scientific, technical, or other
specialized knowledge within the scope of Rule 702 [which governs
expert testimony]." Fed. R. Evid. 701.


                                 - 13 -
from improper lay witness testimony in which witnesses "lend[ed]

the jury their knowledge of Medicare law to provide definitive

commentary on the matter").        And during the testimony of one of

the   AHVNA    nurses,   the   district   court,   in   overruling   defense

counsel's objection, explained to the jury that although the AHVNA

nurses' testimony illustrated their perception of the patients'

qualifications under the regulations, the legal significance of

the regulations would be explained by the court.              There was no

abuse of discretion in allowing the testimony.

              2. Expert Witness

              Galatis also objected to the testimony of an expert

witness, Stephanie Fox, a Medicare-fraud investigator.          He focuses

his attack on three passages in Fox's testimony: her assertion

that a physician signing a "plan of care" would normally have an

"intimate relationship with th[e] beneficiary"; her explanation of

what constitutes "skilled nursing services"; and her discussion of

the relationship between and hierarchy among the federal Social

Security Act, the Medicare regulations in the Code of Federal

Regulations, and the Medicare Policy Manual.

              Fox's testimony was admissible under Federal Rule of

Evidence 702.5      The district court made clear during a pretrial


      5   Rule 702 specifies that a witness may testify as an
expert if "(a) the expert's scientific, technical, or other
specialized knowledge will help the trier of fact to understand
the evidence or to determine a fact in issue; (b) the testimony is


                                   - 14 -
ruling that Fox could "introduce to the jury the regulatory regime

that is out there," but that she could not "opine about [the

relevant] provisions" or "be someone who comes in and says when

people do this [then it] is fraud."           Fox never transgressed these

proper limitations on her testimony.

             Fox never purported to offer an interpretive gloss on

the legal meaning of the regulations.          Her explanation of "skilled

nursing services" hewed closely to the letter of the regulations

themselves.       Her   testimony     about    the   relationship    between

physicians and patients -- and about the hierarchy among the

statute, regulations, and policy manual -- was based on her

professional experience as a Medicare investigator, not on legal

expertise.     She never applied the regulations to the facts of the

case or suggested that any actions by AHVNA had violated the law.

Her testimony aided the jury in understanding the regulatory

framework     without   displacing    the     district   court's    role   in

instructing the jury as to that framework's legal significance.

C. Jury Charge

             Since we have rejected Galatis' attacks on the admission

of lay and expert testimony, we leap over the claims that the

district court somehow compounded any such error in the jury


based on sufficient facts or data; (c) the testimony is the product
of reliable principles and methods; and (d) the expert has reliably
applied the principles and methods to the facts of the case." Fed.
R. Evid. 702.


                                    - 15 -
instructions and get to the heart of the matter.                 We also reject

the argument, as contradicted by the record, that the jury was not

told the witness testimony was not the law.

                 An important theory of the defense was that Galatis had

made a good-faith, though unsuccessful, attempt at compliance with

the Medicare provisions.           Specifically, the defense argued in its

closing statement that Galatis had attempted to satisfy the face-

to-face         encounter   requirement    by    sending   "letters    to    other

physicians [who] might have seen the patient."6                    Galatis now

challenges the district court's refusal to give his preferred

instruction on the face-to-face encounter requirement.                 He cites

the principle that defendants are "entitled to have their intent

assessed in the light of the interpretation of the [relevant law]

that       is   most   congenial   to   their    case   theory   and   yet    also

objectively reasonable." Prigmore, 243 F.3d at 17. Galatis argues

that the instruction the district court chose to give violated

this principle by undermining his theory that he had not intended

to violate the regulation. Not so. As the district court properly



       6  Defense counsel did assert during opening statements
that the face-to-face encounter regulation "called for that visit
to be conducted and [stated that it] can be conducted by the nurses
and other practitioners who are the eyes and ears of the
physician." But Galatis does not assert in his appellate brief
that his good-faith compliance theory relied on this aspect of the
regulations, nor does he suggest on appeal that he presented any
evidence that he attempted to comply with the regulations by having
qualified non-physicians perform face-to-face encounters.


                                        - 16 -
ruled, because Galatis presented no evidence to support this

theory, there was no error in the refusal to give his instruction.

            During the charge conference, defense counsel asked that

the   court,    when   instructing   the    jury   on   the   "face-to-face

encounter" requirements of the relevant regulations, include all

the   types     of   personnel   qualified    to   perform     face-to-face

encounters, including qualified non-physician personnel.            See 42

C.F.R § 424.22(a)(1)(v)(A)(1)-(5).           The court refused, stating

that there was no evidence that any qualified non-physicians had

performed      face-to-face   encounters,    and   it   rejected   defense

counsel's suggestion that some AHVNA nurses could be qualified.

The next day, before the jury charge, defense counsel again

requested that the district court list all personnel qualified to

make a face-to-face encounter.       The district court again refused

and stated that it would not "charg[e] the jury about things that

[we]ren't relevant to the case."

            In its charge, the court directed the jury to the

Medicare Policy Manual, which was in evidence, and noted that the

Manual "outlines in chapter and verse the various elements of what

you have to do to get entitlement to [] Medicare benefits."            The

court then gave a "short form" explanation of these requirements,

which included the following:

      In addition, after April 1, 2011, the establishment of
      a plan of care, as relevant to the evidence developed in
      this case, must have been the result of a face-to-face


                                  - 17 -
     encounter related to the primary reason for the home
     health care services, between either the certifying
     physician or a physician who has cared for the patient
     in an acute or post-acute facility. The encounter must
     have occurred within 90 days prior to the start of care
     or within 30 days after the start of care. The encounter
     must be documented by the certifying physician in a
     distinct section of the Form 485 signed by the certifying
     physician.

Defense counsel then again objected to the omission of qualified

non-physician personnel from the instruction on the face-to-face

encounter requirement, and the district court again denied the

objection.

             We review de novo properly preserved claims of legal

error based on the district court's refusal to give a requested

instruction.     United States v. Figueroa-Lugo, 793 F.3d 179, 191

(1st Cir.), cert. denied, 136 S. Ct. 559 (2015).7           Challenges to

refused   requested   instructions    succeed    where     the   requested

instruction was "(1) substantively correct; (2) not substantially

covered   elsewhere   in   the   charge;   and   (3)     [related   to]   a

sufficiently important point that the failure to give it seriously

impaired the defendant's ability to present his or her defense."

Prigmore, 243 F.3d at 17.



     7    The government argues that Galatis has forfeited or
waived this claim because he argued to the district court that his
preferred instruction was appropriate because AHVNA nurses were in
fact qualified non-physicians under the requirement, not because
he had made a good-faith effort at compliance by contacting other
physicians.   We need not decide this issue, because even if
properly preserved, the argument fails.


                                 - 18 -
          Galatis   cannot   meet    this   standard.   His   good-faith

theory rested on his claim that he had attempted to contact other

physicians who might have seen AHVNA's patients.        He presented no

evidence that qualified non-physician personnel had performed

face-to-face encounters or that he had had a factual basis to

believe that to be the case.        See United States v. Lopez-Lopez,

282 F.3d 1, 18 (1st Cir. 2002) (explaining that a defendant's right

to a preferred instruction "extends only to those defenses for

which there is sufficient evidentiary support").          There was no

error in the district court's instruction.

                                    III.

          We affirm Galatis' convictions.




                                - 19 -